     Case 3:20-cv-01431-G Document 1 Filed 06/04/20                     Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JAMES BARRAL and STEPHANIE BARRAL,                      §
                                                        §
                        Plaintiffs,                     §
                                                        §
v.                                                      §       Case No.
                                                        §
CONN APPLIANCES, INC.                                   §
d/b/a Conn’s Home Plus,                                 §
                                                        §
                        Defendant.                      §

                                           COMPLAINT

        JAMES BARRAL and STEPHANIE BARRAL (collectively “Plaintiffs”), through their

attorneys, alleges the following against CONN APPLIANCES, INC. d/b/a Conn’s Home Plus

(“Defendant”):

                                        Nature of the Action

        1.       Plaintiffs bring this action pursuant the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., and the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code

§ 392.001 et seq.

                                      Jurisdiction and Venue

        2.       Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227.

        3.       28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under

the TDCA.

        4.       Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving rise to this

action occurred in this District because Plaintiffs reside within this District and a substantial part

of the events or omissions giving rise to the herein claims occurred, or a substantial part of

property that is the subject of the action is situated within this District.


                                                  -1-
       Case 3:20-cv-01431-G Document 1 Filed 06/04/20                Page 2 of 7 PageID 2



                                              Parties

        5.     James Barral is a natural person residing in Kaufman County in Forney, Texas,

and is otherwise sui juris.

        6.     Stephanie Barral is a natural person residing in Kaufman County in Forney, Texas,

and is otherwise sui juris

        7.     Plaintiffs are a “consumers” as defined by Tex. Fin. Code § 392.001.

        8.     Defendant is a business entity with a business office located in Woodland, Texas

and conducting business in the State of Texas.

        9.     Defendant is a “debt collector” as defined by Tex. Fin. Code § 392.001.

        10.    At all times relevant to this Complaint, Defendant has acted through its agents

employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

subrogees, representatives and insurers.

                                       Factual Allegations

        11.    Defendant placed telephone calls to Plaintiffs in connection with its attempts to

collect payments for purchases made on credit issued by Defendant which were allegedly past

due.

        12.    These purchases were for personal, family, and/or household purposes and were

consumer transactions.

        13.    In connection with its attempts to collect payments for the alleged passed due

account, Defendant placed collection calls to Plaintiffs’ cellular telephones.

        14.    Defendant placed collection calls from various telephone numbers including, but

not limited to, (469) 899-9408, (469) 899-9438, (469) 899-9588 and (469) 661-0638.




                                                 -2-
     Case 3:20-cv-01431-G Document 1 Filed 06/04/20                  Page 3 of 7 PageID 3



       15.     Upon information and good faith belief, based on the frequency, nature, number,

character, these collection calls were placed with an automatic telephone dialing system and/or an

artificial or prerecorded voice.

       16.     These collection calls were not for emergency purposes.

       17.     Defendant never received Plaintiffs’ prior express consent to call her cell phone

using an automatic telephone dialing system or an artificial or prerecorded voice.

       18.     On or about November 21, 2019, James Barral spoke with one of Defendant’s

employees.

       19.     After identifying himself, James Barral instructed Defendant to stop calling his cell

phone, telephone number (214) 697-xxxx.

       20.     Defendant acknowledged James Barral’s instruction and stated it would remove

his number.

       21.     Despite the aforementioned, Defendant continued to use an automatic telephone

dialing system and/or an artificial or prerecorded voice to place collection calls to James Barral’s

cellular telephone.

       22.     Between November 22, 2019 and April 13, 2020, Defendant called James Barral’s

cell phone nine hundred three (903) times.

       23.     On or about November 21, 2019, Stephanie Barral spoke with one of Defendant’s

employees.

       24.     After identifying herself, Stephanie Barral instructed Defendant to stop calling her

cell phone, telephone number (214) 394-xxxx.

       25.     Defendant acknowledged Stephanie Barral’s instruction and represented that the

calls would stop.



                                                -3-
         Case 3:20-cv-01431-G Document 1 Filed 06/04/20              Page 4 of 7 PageID 4



          26.   Despite the aforementioned, Defendant continued to use an automatic telephone

dialing system and/or an artificial or prerecorded voice to place collection calls to Stephanie

Barral’s cellular telephone.

          27.   Between November 25, 2019 and April 13, 2020, Defendant called Stephanie

Barral’s cell phone one hundred sixty (160) times.

          28.   Since November 21, 2019, Defendant placed at least one thousand sixty-three

(1,063) collection calls to Plaintiffs’ cell phones.

          29.   Defendant often placed as many as twenty (20) collection calls to Plaintiffs’ cell

phones in a single day.

          30.   Defendant used an automatic telephone dialing system and/or an artificial or

prerecorded voice to place these collection calls.

          31.   Defendant did not have Plaintiffs’ express consent to use an automatic telephone

dialing system and/or an artificial or prerecorded voice to place these collection calls.

          32.   Defendant knew that it did not have Plaintiffs’ express consent to use an automatic

telephone dialing system and/or an artificial or prerecorded voice to place these collection calls.

          33.   Defendant voluntarily, knowingly, and/or willfully placed these collection calls

          34.   Plaintiffs felt annoyed and harassed by Defendant’s repeated collection calls to her

cell phone which continued despite her clear request to Defendant to stop placing these collection

calls.

                                 FIRST CAUSE OF ACTION
                Negligent Violations of the Telephone Consumer Protection Act

          35.   Plaintiffs repeat and incorporate by reference into this cause of action the

allegations set forth above at Paragraphs 1-34.




                                                  -4-
     Case 3:20-cv-01431-G Document 1 Filed 06/04/20                   Page 5 of 7 PageID 5



          36.   The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

          37.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiffs

are entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant

to 47 U.S.C. §227(b)(3)(B).

          38.   Plaintiffs are also entitled to seek injunctive relief prohibiting such conduct in the

future.

                               SECOND CAUSE OF ACTION
            Knowing / Willful Violations of the Telephone Consumer Protection Act

          39.   Plaintiffs repeat and incorporate by reference into this cause of action the

allegations set forth above at Paragraphs 1-34.

          40.   The foregoing acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one

of the above cited provisions of 47 U.S.C. § 227 et seq.

          41.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et

seq., Plaintiffs are entitled an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

          42.   Plaintiffs are also entitled to seek injunctive relief prohibiting such conduct in the

future.

                                 THIRD CAUSE OF ACTION
                           Violation of the Texas Debt Collection Act

          43.   Plaintiffs repeat and incorporate by reference into this cause of action the

allegations set forth above at Paragraphs 1-34.



                                                  -5-
     Case 3:20-cv-01431-G Document 1 Filed 06/04/20                      Page 6 of 7 PageID 6



        44.      The TDCA states that “[i]n debt collection, a debt collector may not oppress,

harass, or abuse a person by […] (4) causing a telephone to ring repeatedly or continuously, or

making repeated or continuous telephone calls, with the intent to harass a person at the called

number.” Tex. Fin. Code § 392.302

        45.      The TDCPA also states that:

        (a) A person may sue for:

              (1) injunctive relief to prevent or restrain a violation of this chapter; and

              (2) actual damages sustained as a result of a violation of this chapter.

        (b) A person who successfully maintains an action under Subsection (a) is entitled
        to attorney’s fees reasonably related to the amount of work performed and costs.

Tex. Fin. Code § 392.403.

        46.      Defendant engaged in harassment with respect to its telephone collection conduct

directed against Plaintiffs by causing their cell phones to ring repeatedly and continuously, and

making repeated and continuous telephone calls with intent to harass Plaintiffs into making

payments to Defendant.

        47.      Plaintiffs suffered actual damages as a direct and proximate result of Defendant’s

collection calls.

                                           Prayer For Relief

        WHEREFORE, Plaintiffs, JAMES BARRAL and STEPHANIE BARRAL, respectfully

request judgment to be entered against Defendant, CONN APPLIANCES, INC. d/b/a Conn’s

Home Plus, for the following:

        48.      Statutory damages of $500.00 for each and every one of the negligent violations

of the TCPA;




                                                    -6-
     Case 3:20-cv-01431-G Document 1 Filed 06/04/20                  Page 7 of 7 PageID 7



        49.   Statutory damages of $1,500.00 for each and knowing and/or willful violation of

TCPA;

        50.   Actual damages to be determined at trial for the underlying violations of the

TDCA;

        51.   Cost and reasonable attorneys’ fees pursuant to the TDCA;

        52.   Any other relief that this Honorable Court deems appropriate.

                                   JURY TRIAL DEMAND

        53.   Plaintiffs demand a jury trial on all issues so triable.


                                                      Respectfully submitted,

Dated: June 4, 2020                                   /s/ Adam T. Hill
                                                      Adam T. Hill
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      28544 Old Town Front Street, Suite 201
                                                      Temecula, CA 92880
                                                      T: (657) 236-92590
                                                      F: (602) 857-8207
                                                      AdamH@jlohman.com

                                                      Attorneys for Plaintiffs,
                                                      JAMES BARRAL and
                                                      STEPHANIE BARRAL




                                                -7-
